DEED OF HYPOTHEC
ON THE UNIVERSALITY OF MOVABLE PROPERTY
EXECUTED by the parties hereto as of the 26th day of August, 2008.

     
BETWEEN:
  4278941 CANADA INC., a company duly constituted under the laws of Canada,
having its registered office at 20600 Clark Graham Blvd., Baie d’Urfé, Québec,
Canada, H9X 4B6,
 
   
 
  (hereinafter referred to as the “Grantor”)
 
   
AND:
  BANK OF AMERICA, N.A., a national banking association organized under the
federal laws of the United States of America, having a place of business at 335
Madison Avenue, New York, New York 10017 herein acting (i) for its own benefit
as Lender (acting through its Canada branch) and as Collateral Agent for its own
benefit and the benefit of the other present and future Secured Parties, and
(ii) as solidary creditor of such other present and future Secured Parties, and
any successors thereto in such capacities,
 
   
 
  (hereinafter referred to as the “Collateral Agent”)

THE PARTIES HERETO HAVE AGREED AS FOLLOWS:

1.   SECURED OBLIGATIONS       The hypothec granted by this deed secures the
performance of the following obligations (hereinafter collectively called the
“Secured Obligations”):

  1.1   the prompt payment, as and when due and payable, of all the Secured
Obligations (as such term is defined in the Credit Agreement, hereinafter
defined) of the Grantor and Warnaco of Canada Company (the “Borrower”); for the
purposes of this deed, the term “Credit Agreement” shall mean that certain
credit agreement dated on or about the date hereof among, inter alia, the
Borrower, the financial institutions, together with their respective successors
and assigns, listed on the signature pages thereof from time to time, as
Lenders, and the Collateral Agent, as the same may be amended, supplemented,
revised, restated or replaced from time to time; unless otherwise defined
herein, all capitalized words and expressions when used herein shall have the
same meaning as ascribed thereto in the Credit Agreement;

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



2

  1.2   the strict performance and observance by the Grantor of all the
agreements, warranties, representations, covenants, conditions and obligations
made pursuant to this deed, the Credit Agreement or the other Loan Documents,
all as now in effect or as hereafter entered into or amended; and     1.3   the
prompt payment, as and when due and payable, of all other amounts now or
hereafter owing by the Grantor to the Collateral Agent or any other Secured
Party under the Credit Agreement or the other Loan Documents, including by way
of guarantee or indemnity, whether now existing or hereafter incurred, matured
or unmatured, direct, indirect or contingent, including any extensions and
renewals thereof and including the payment of all amounts payable hereunder and
the legitimate costs (including, without limitation, all reasonable fees,
charges and disbursements of counsel) that the Collateral Agent may incur to
recover the obligations secured hereby and to preserve the Hypothecated Property
(as such expression is hereinbelow defined).

2.   HYPOTHEC

  2.1   Amount of Hypothec         To secure the performance of the Secured
Obligations, the Grantor hereby hypothecates in favour of the Collateral Agent
the property described in Section 2.2 hereof for the sum of Fifty Million
Canadian dollars (Cdn$50,000,000.00) bearing interest at the rate of Twenty-Five
percent (25%) per annum from the date hereof, compounded annually.     2.2  
Description of Hypothecated Property         The hypothec charges the
universality of all the Grantor’s movable property, present and future,
corporeal and incorporeal, of whatsoever nature and kind and wheresoever
situated (hereinafter collectively called the “Hypothecated Property”),
including, without limitation, all tools and equipment pertaining to the
enterprises of the Grantor, all claims and customer accounts, all securities
(including, without limitation, those described in Schedule “B” hereto), all
patents, trademarks and other intellectual property rights (including, without
limitation, those described in Schedule “A” hereto) and all corporeal movables
included in the assets of any of the Grantor’s enterprises kept for sale, lease
or processing in the manufacture or transformation of property intended for
sale, for lease or for use in providing a service.     2.3   Interpretation    
    The parties hereto acknowledge and confirm as follows:

  2.3.1   that “General Security Agreement” shall mean that certain General
Security Agreement dated on or about the date hereof between the

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



3

      Grantor, as Debtor, and the Collateral Agent, as same may be amended,
supplemented, revised, restated or replaced from time to time;     2.3.2   that
the hypothec created on the Hypothecated Property pursuant to this deed is not
and shall not be construed as a floating hypothec within the meaning of articles
2715 et seq. of the Civil Code of Québec;     2.3.3   that the hypothec
constituted hereunder will remain in full force and effect for the full amount
stipulated in Section 2.1 hereof until such time as an express written discharge
is executed by the Collateral Agent and delivered to the Grantor. The hypothec,
security and rights hereby created in favour of the Collateral Agent will not be
extinguished, reduced, novated or otherwise affected by any payments made to or
amounts received by the Collateral Agent, directly or indirectly, from the
Grantor or any other party or as a result of any insurance indemnities arising
from loss or damage to any of the Hypothecated Property or by reason of the
collection of any claims hypothecated hereunder; and     2.3.4   that should the
Secured Obligations at any time be fully extinguished without an express
discharge of the hypothec created hereunder having been granted, and should any
new Secured Obligations arise, the security created hereunder will secure such
new Secured Obligations in the same manner and to the same extent as if there
had never occurred an extinction of any of the Secured Obligations and the
Grantor is and shall remain obligated under the provisions hereof. The Grantor
shall be deemed to have obligated itself for such new Secured Obligations
pursuant to the provisions hereof and the hypothec herein created shall secure
such new Secured Obligations as contemplated by Article 2797 of the Civil Code
of Québec.

3.   GRANTOR’S UNDERTAKINGS

  3.1   Alienation         The Grantor agrees not to alienate, lease or
otherwise dispose of any of the Hypothecated Property outside the ordinary
course of business of its enterprise unless the Collateral Agent gives its prior
written consent or unless otherwise permitted under the Credit Agreement (each,
an “Authorized Transaction”).         In the event of any alienation or rental
other than an Authorized Transaction, the Grantor (who shall not be relieved of
any default resulting from such alienation or rental) shall immediately inform
the Collateral Agent of the details of such alienation or rental and shall in
particular provide the Collateral Agent with a

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



4

      description of the alienated or leased property and any property acquired
in replacement, the name and address of the acquirer or lessee, as well as
details concerning the proceeds of such alienation or rental.

  3.2   Transformation         The Grantor may not, without the Collateral
Agent’s prior written consent, or unless otherwise permitted under the Credit
Agreement, transform any of the movables forming part of the Hypothecated
Property either by incorporating such movables into an immovable or by combining
or mixing them with other movables so as to form new property, unless such
immovable or new property are themselves subject or made subject to the hypothec
hereby granted or unless such transformation is made in the ordinary course of
operating an enterprise of the Grantor that is engaged in the business of
manufacturing or transforming property. In no event, however, may the Grantor
transform any such property where such transformation would result in the
Collateral Agent’s security or rights hereunder, including in particular their
rank, being diminished.         In the event of any such transformation, even
without the Collateral Agent’s authorization, the Grantor (who shall not be
relieved of the default resulting from the failure to obtain authorization)
shall immediately inform the Collateral Agent of the details of such
transformation and shall in particular provide the Collateral Agent with a
description of the property thereby affected, the name and address of the owner
of the property that may result therefrom and the address where such property is
located.     3.3   Notice of Change of Registered/Head Office         The
Grantor shall not change the location of its registered head office or domicile
except in accordance with the Credit Agreement.

4.   PROVISIONS APPLICABLE TO THE HYPOTHEC ON CLAIMS       The following
provisions apply to claims owed to the Grantor and hypothecated in favour of the
Collateral Agent, including present and future rents payable under current and
future leases affecting all or part of the Hypothecated Property.

  4.1   Collection         Except for those claims consisting of securities
pledged to the Collateral Agent, the Grantor shall have authority to collect
payments of interest and repayments of capital made on the claims included in
the Hypothecated Property hypothecated in favour of the Collateral Agent
pursuant to this deed, as they fall due. The Collateral Agent may withdraw this
authorization by written notice upon the occurrence of an Event of Default or an
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default. Notwithstanding

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



5

      the foregoing, the Collateral Agent may at any time take all necessary
steps to set up this hypothec against the debtors of the hypothecated claims. In
such event, the Grantor undertakes to remit to the Collateral Agent, upon
request, all titles, documents, registers, invoices and accounts evidencing the
claims or relating thereto, whatever the nature of their medium and whatever the
form in which they are accessible, whether written, graphic, taped, filmed,
computerized, or other.         Any payment received by the Grantor on account
of any hypothecated claim other than pursuant to the foregoing authorization
shall be received for the Collateral Agent’s account, and, during the
continuance of an Event of Default, shall not entitle the Grantor to the amounts
collected and shall be kept separate from the Grantor’s other property at all
times and remitted forthwith by the Grantor to the Collateral Agent without
compensation.         Notwithstanding the provisions of Section 3.1 hereof, the
Grantor is not authorized to alienate any claim forming a part of a universality
of claims hypothecated in favour of the Collateral Agent without the latter’s
prior written consent, or unless otherwise permitted under the Credit Agreement.
    4.2   Collateral Agent’s Rights         The Collateral Agent shall not be
obliged to exercise its rights to the hypothecated claims or to ensure their
recovery from the Grantor, whether by legal proceedings or otherwise. Should the
Collateral Agent decide to collect the hypothecated claims, it shall be at
liberty following the occurrence and during the continuance of an Event of
Default to negotiate such arrangements as it deems appropriate with the Grantor
or third parties, to enter into agreements with them with respect to the claims
and any security securing the claims, and even to waive the claims and such
security, the whole without the Grantor’s consent or intervention, and the
Collateral Agent shall not thereby incur any liability toward or be accountable
to the Grantor. Unless the Grantor so requests in writing, the Collateral Agent
shall not be obliged to inform the Grantor of any irregularity in the payment of
any amounts due on the claims. Apart from its obligation to remit to the Grantor
any sums collected over and above the amount of the Secured Obligations in
principal, interest and costs, the Collateral Agent shall not be accountable to
the Grantor with respect to the status of the collections made or any
transactions and arrangements entered into.     4.3   Information         The
Collateral Agent may, at its discretion, verify the existence and status of the
claims at any time. The Grantor shall provide the necessary assistance and
information for this purpose and shall take such action in this respect as the
Collateral Agent may reasonably request: in particular, consistent with
Section 7.6 of the Credit Agreement, it shall allow the Collateral Agent and its
agents to enter the premises occupied by the Grantor and to consult the
Grantor’s accounting

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



6

      books and registers as well as any document relating to the claims and
make copies thereof.

      The Grantor specifically authorizes the Collateral Agent to communicate
with any third party in order to obtain or transmit any personal information and
any information relating to the claims and to the Grantor for the purpose of
verifying and collecting the claims.         Where the hypothec granted by this
deed affects a claim that is itself secured by a registered hypothec, the
Grantor shall inform the Collateral Agent accordingly and shall supply all the
information that the Collateral Agent may request in this connection.     4.4  
Financial Administration Act (Canada)         Where any of the claims are
subject to the provisions of the Financial Administration Act (Canada), the
Grantor hereby sells, assigns and transfers the same absolutely to the
Collateral Agent so that, upon a withdrawal of authorization as referred to in
Section 4.1 hereof, the Collateral Agent shall be free to complete the
formalities required to make such assignment fully enforceable.

5.   PROVISIONS APPLICABLE TO THE HYPOTHEC ON SECURITIES

  5.1   Interpretation         Unless otherwise indicated by the context,
“securities” means bills of exchange, notes, shares, warrants, bonds, debentures
and other securities considered or acknowledged as securities, as well as the
renewals, substitutions and additions to which they are subject and the
securities and other property received or issued pursuant to any transformation
of such securities, along with all income derived and all rights arising
therefrom.     5.2   Delivery         The Grantor shall deliver to the
Collateral Agent, or to a mutually agreed upon third party, for the benefit of
the Secured Parties, all certificates and instruments representing or evidencing
any securities, whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent.         The Collateral Agent shall have the right, following an Event of
Default and without notice to the Grantor, to transfer to or to register in its
name or in the name of its nominees any hypothecated securities. The Collateral
Agent shall

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



7

      have the right at any time to exchange any certificate or instrument
representing or evidencing any hypothecated securities for certificates or
instruments of smaller or larger denominations.         The Grantor further
undertakes to turn over to the Collateral Agent or to such third party, as soon
as the Grantor becomes entitled thereto, the renewals, substitutions and
additions to which such securities are subject and the securities and other
property received or issued upon the purchase, redemption, conversion,
cancellation or any other transformation thereof, along with any income derived
and any rights arising therefrom, the same, where applicable, to be duly
endorsed in blank for transfer and accompanied by any power of attorney,
document and confirmation that the Collateral Agent may reasonably require for
such purpose.     5.3   Dividends and other Distributions         Unless an
Event of Default has occurred and is continuing, the Grantor may collect all
cash dividends payable in respect of the securities, provided that all cash
dividends payable in respect of the securities which are determined by the
Collateral Agent, in its absolute discretion, to represent in whole or in part
an extraordinary, liquidating or other distribution in return of capital, shall
be paid to the Collateral Agent and retained by it as part of the Hypothecated
Property. The Collateral Agent shall be entitled to receive directly, and to
retain as part of the Hypothecated Property;

  (a)   all other or additional stock or securities or property (other than
cash) paid or distributed by way of dividend in respect of the securities;    
(b)   all other or additional stock or other securities or property (including
cash) paid or distributed in respect of the securities by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and     (c)   all other or additional stock or other securities
or property which may be paid in respect of the securities by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate reorganization or other disposition of securities.

      If any sum of money or property so paid or distributed in respect of any
Pledged Collateral shall be received by the Grantor, the Grantor shall, until
such money or property is paid or delivered to the Collateral Agent, hold such
money or property in trust for the Collateral Agent, segregated from other funds
of the Grantor, as additional security for the Secured Obligations, except as
otherwise permitted by the Credit Agreement.

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



8



  5.4   Voting, etc.         Until the occurrence of an Event of Default, the
Grantor shall be entitled to vote any and all securities and to give consents,
waivers or ratifications in respect thereof; provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate or be inconsistent with any of the terms of the Credit Agreement or this
deed or any other instrument or agreement or document relating to the Secured
Obligations (including any Loan Document) or which would have the effect of
materially impairing the position or interests of the Collateral Agent. All such
rights of the Grantor to vote and to give consents, waivers and ratifications
shall cease in case an Event of Default shall occur and be continuing whereupon
the Collateral Agent shall be entitled, without limiting its other rights and
remedies hereunder, to vote all or any part of the securities whether or not
transferred in the Collateral Agent’s name and give all consents, waivers and
ratifications in respect of the securities and otherwise act with respect
thereto as though it were the outright owner thereof.     5.5   Subsidiaries    
    The Grantor shall not, and shall not permit any of its Subsidiaries (to the
extent the Stock of such Subsidiary constitutes Collateral), without the consent
of the Collateral Agent, agree to any amendment of any Constituent Document that
in any way adversely affects the perfection or opposability of the security
interest or hypothecation or pledge of the Collateral Agent in, on or of the
hypothecated securities hypothecated by the Grantor hereunder or any election to
turn any previously uncertificated Stock that is part of the Pledged Collateral
into certificated Stock.     5.6   Standard of Care         The Collateral Agent
shall not be:

  (a)   obliged to protest a security, or take steps or institute proceedings to
interrupt prescription or protect the securities against depreciation or
devaluation or make them productive;     (b)   obliged to protect the Grantor
against loss relating to a security; or     (c)   obliged to vote with respect
to a security or a subscription, conversion or other right pertaining thereto,
or to any merger, consolidation, reorganization, receiving order, bankruptcy,
insolvency proceedings, compromise or arrangement, or concerning the deposit of
a security or otherwise, and shall not be obliged to participate in or take any
action in relation to such matters, except where the Grantor has provided the
Collateral Agent with written instructions to do so and where, in the Collateral
Agent’s opinion, the security and the rights conferred hereunder

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



9

      would not be thereby diminished, and upon payment of such indemnity or
remuneration as the Collateral Agent may require.

6.   POSSESSION OF PROPERTY       This deed creates a hypothec without delivery
notwithstanding the undertakings contained in Section 5.2 hereof.

7.   DEFAULT

  7.1   Events of Default         The Grantor shall be considered in default
hereunder upon the occurrence of an Event of Default under the Credit Agreement.
    7.2   Effects         Without limiting its right, at any time and at its
discretion, to demand payment of any Secured Obligations payable on demand and
without prejudice to any rights and remedies which it has pursuant to agreements
with the Grantor or at law (in particular with respect to hypothecated claims),
the Collateral Agent, upon the occurrence of an Event of Default under the
Credit Agreement, may demand immediate and full payment of the amounts owing on
account of the Secured Obligations, which shall forthwith become due and
payable, and exercise, at its discretion, without restriction and without any
prior notice other than such notices as are required by law, any rights and
remedies which it has pursuant to this deed or at law, including, in particular,
the following hypothecary rights:

  -   taking of possession for purposes of administration;     -   taking in
payment;     -   sale by the Collateral Agent;     -   sale by judicial
authority.

  7.3   Collateral Agent’s Rights         Irrespective of the particular remedy
exercised by the Collateral Agent in the event of a default hereunder, the
following provisions shall apply in addition to any provisions that may by law
apply in the circumstances, the Grantor expressly agreeing thereto:

  7.3.1   the Grantor undertakes to assemble and voluntarily surrender the
Hypothecated Property to the Collateral Agent upon request, at such place or
places as may be specified by the Collateral Agent, and agrees

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



10

      not to put any impediment in the way of, but rather to facilitate by all
legal means, the exercise of the powers hereby granted to the Collateral Agent
and not to interfere therewith; in addition, the Collateral Agent may, but shall
not be obliged to, conduct a verification of the Hypothecated Property, assemble
or move any of such property or take proceedings or do or take any act or action
in relation to the Hypothecated Property that it may deem advisable, the whole
at the Grantor’s expense. The Collateral Agent may take such steps as it
considers necessary or desirable to obtain possession of all or any part of the
Hypothecated Property and, to that end, the Grantor agrees that the Collateral
Agent, its servants or Collateral Agents or Receiver (as hereinafter defined)
may enter upon lands and premises where the Hypothecated Property may be found
for the purpose of taking possession of and/or removing the Hypothecated
Property or any part thereof. In the event of the Collateral Agent taking
possession of the Hypothecated Property, or any part thereof, the Collateral
Agent shall have the right to maintain the same upon the premises on which the
Hypothecated Property may then be situated. The Collateral Agent may, in a
reasonable manner, take such action or do such things as to render any
Hypothecated Property unusable;     7.3.2   the Collateral Agent may, in
addition, at its discretion and at the Grantor’s expense, whether after the
Grantor has surrendered the Hypothecated Property and until the Collateral Agent
has exercised the hypothecary right which it intends to exercise, or whether
after the Collateral Agent has chosen to take possession of the Hypothecated
Property for purposes of administration, use or operate all or any part of the
Hypothecated Property (without being obliged to make such property productive),
change the destination of or alienate such property by onerous title (except for
Hypothecated Property of little value) or charge such property with a hypothec
or other real right, enter into or renew any leases for such amounts and on such
terms and conditions as the Collateral Agent reasonably deems appropriate, make
any repairs or renovations or undertake or complete any work;     7.3.3   the
Collateral Agent may, in the exercise of its rights, renounce any right
belonging to the Grantor, even where no valuable consideration is received;    
7.3.4   the Collateral Agent shall not be bound to make an inventory, take out
insurance or furnish other security to secure the performance of its
obligations;     7.3.5   the Collateral Agent may, at its discretion, take
possession, through its officers, agents or mandataries, of all or any part of
the Hypothecated Property, with full power to carry on, manage and conduct the

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



11

      Grantor’s business; the Collateral Agent may use the Hypothecated Property
or any information that it obtains by reason of its administration for its own
benefit;     7.3.6   the Grantor, through its officers and directors, shall
forthwith execute such documents and transfers as may be necessary to place the
Collateral Agent in legal possession of the Hypothecated Property and the
business of the Grantor in connection therewith, and thereupon all the powers,
functions, rights and privileges of each and every one of the directors and
officers of the Grantor shall cease and terminate with respect to the
Hypothecated Property;     7.3.7   the Collateral Agent shall not be obliged to
render an account with respect to its actions in the exercise of its hypothecary
rights, except as stipulated by law. Should the Collateral Agent see fit to
render an account, it may do so in summary fashion;     7.3.8   for the purpose
of exercising any of its rights, the Collateral Agent may make use of any
premises on which the Hypothecated Property is located, the whole at the
Grantor’s expense;     7.3.9   the Collateral Agent may, at its discretion,
decide to sell and dispose of the Hypothecated Property as a whole or in
separate parcels, by tender, public auction or private contract, on such date
and on such terms and conditions as the Collateral Agent may stipulate, after
giving such prior notices as are required by articles 2784 and following of the
Civil Code of Québec, and the Collateral Agent may make such sale for cash or
credit upon such reasonable conditions as to upset or reserve bid or price and
as to terms of payment as it may deem proper, and may rescind or vary any
contract of sale that may have been entered into and resell such property under
any of the powers conferred by this deed, adjourn any such sale from time to
time and execute and deliver to the purchaser or purchasers of the said property
or any part thereof good and sufficient deed or deeds for the same, the Grantor
hereby giving the Collateral Agent an irrevocable power of attorney for the
purpose of making such sale and executing such deeds, and any such sale made as
aforesaid shall be a perpetual bar in law and in equity against the Grantor and
its assigns and against any other persons who may claim the said property or any
part thereof from the Grantor or its assigns;     7.3.10   the Collateral Agent,
or its agents or representatives, may become purchasers at any sale of the
Hypothecated Property, whether made under the power of sale herein contained or
pursuant to foreclosure or other legal proceedings; and

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



12

  7.3.11   the Collateral Agent may, in addition to any other rights it may
have, appoint by instrument in writing a receiver or receiver and manager (both
of which are herein called a “Receiver”) of all or any part of the Hypothecated
Property or may institute proceedings in any court of competent jurisdiction for
the appointment of such a Receiver. Any such Receiver is hereby given and shall
have the same powers and rights and exclusions and limitations of liability as
the Collateral Agent has under this deed or at law. In exercising any such
powers, any such Receiver shall, to the extent permitted by law, act as and for
all purposes shall be deemed to be the agent of the Grantor and the Collateral
Agent shall not be responsible for any act or default of any such Receiver. The
Collateral Agent may appoint one or more Receivers hereunder and may remove any
such Receiver or Receivers and appoint another or others in his or their stead
from time to time. Any Receiver so appointed may be an officer or employee of
the Collateral Agent. A court need not appoint, ratify the appointment by the
Collateral Agent of or otherwise supervise in any manner the actions of any
Receiver. Upon the Grantor receiving notice from the Collateral Agent of the
taking of possession of the Hypothecated Property or the appointment of a
Receiver, all powers, functions, rights and privileges of each of the directors
and officers of the Grantor with respect to the Hypothecated Property shall
cease, unless specifically continued by the written consent of the Collateral
Agent.     7.3.12   In addition to any of Collateral Agent’s rights contained in
this deed, the Grantor does hereby agree with the Collateral Agent and the
Secured Parties, that the Collateral Agent shall have any other rights, remedies
and powers given to the Collateral Agent under Section 6 of the General Security
Agreement, inasmuch as applicable to the Grantor in the Province of Quebec, and
each such right, remedy and power is hereby incorporated by reference, mutatis
mutandis.

8.   REPRESENTATIONS, WARRANTIES AND COVENANTS

  8.1   Representations and Warranties         In addition to and not in
substitution for any representation and warranty contained in this deed, the
Grantor does hereby represent and warrant to and in favour of the Collateral
Agent and the Secured Parties that each representation and warranty made in the
Credit Agreement and the General Security Agreement, inasmuch as applicable to
the Grantor, is hereby reiterated and restated by the Grantor and each such
representation and warranty is hereby incorporated by reference, mutatis
mutandis, and is hereby confirmed as true and correct as of the date hereof.

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



13

  8.2   Covenants and Agreements         In addition to and not in substitution
for any covenant, agreement, undertaking and condition contained in this deed,
the Grantor does hereby covenant and agree with the Collateral Agent and the
Secured Parties, that it shall comply with, and ensure the compliance of, all
covenants, agreements, undertakings and conditions given under the Credit
Agreement and the General Security Agreement, inasmuch as applicable to the
Grantor, and each such covenant, agreement, undertaking and condition is hereby
incorporated by reference, mutatis mutandis.     8.3   Survival         All
representations, warranties, covenants, agreements, undertakings and conditions
made in the Loan Documents, which, if not true, accurate and complete when made
and which, if not performed in accordance with the terms thereof, are material,
shall be considered to have been relied on by the Collateral Agent and the
Secured Parties and shall survive the execution and delivery of this deed or any
investigation made at any time by or on behalf of the Collateral Agent and any
disposition or payment of the Secured Obligations until repayment and
performance in full of the Secured Obligations and termination of all rights of
the Grantor that, if exercised, would result in the existence of Secured
Obligations.

9.   MISCELLANEOUS PROVISIONS

  9.1   Nature of the Secured Obligations         Each of the Secured
Obligations of the Grantor is indivisible.     9.2   Nullity of a Provision    
    In the event that any provision of this deed is declared null and void or is
deemed not to have been written, the other provisions of this deed shall be
severable from such provision and shall continue to have full force and effect.
    9.3   Application of Payments         Any insurance indemnity, as well as
any other amount or other property received by the Collateral Agent in the
exercise of the rights conferred upon it by this deed or by law or in any other
manner with respect to any of the Hypothecated Property, may be retained by the
Collateral Agent as Hypothecated Property or applied to the payment of the
Secured Obligations, whether or not they are due. Any amount collected by the
Collateral Agent, even on account of the voluntary performance of the Secured
Obligations, shall be applied in accordance with Section 2.13 of the Credit
Agreement.         Should any of the Hypothecated Property or its proceeds be in
a currency different from that of the Secured Obligations, the Collateral Agent
is hereby

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



14

      authorized to convert the amount or the claim in question into the
currency of the Secured Obligations at the Collateral Agent’s rate of exchange
for the currencies concerned on the date the payment is applied.     9.4  
Rights Cumulative and Exercise of Remedies         The rights hereby created are
in addition to and not in substitution for any other right or security held by
the Collateral Agent. The exercise by the Collateral Agent of any of its rights
and remedies shall not prevent it from exercising any other right or remedy
conferred upon it by this deed or any other security or by law.         The
Collateral Agent may, separately or successively, exercise the rights conferred
upon it by this deed on any part of the Hypothecated Property, without being
obliged to do so on the entire Hypothecated Property and without prejudice to
its rights and remedies with respect to the remaining Hypothecated Property, and
it shall not be in any way obliged to exercise its rights and remedies against
any other person liable for the Secured Obligations or to realize any other
security securing the Secured Obligations.         The Collateral Agent may
delegate the exercise of its rights or the performance of its obligations
arising from this deed to another person upon written notice to the Grantor and
may in such case, subject to Section 11.19 (Confidentiality) of the Credit
Agreement, supply to such other person any information that it holds on the
Grantor or on the Hypothecated Property.     9.5   Amendments in Writing        
None of the terms or provisions of this deed may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
schedules to this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released except as provided in Section 9.17
hereof) through amendments in a form reasonably acceptable to the Collateral
Agent, in each case duly executed by the Collateral Agent and the Grantor.    
9.6   Notices         All notices, requests and demands to or upon the
Collateral Agent or the Grantor hereunder shall be effected in the manner
provided for in Section 11.8 (Notices, Etc.) of the Credit Agreement; provided,
however, that any such notice, request or demand to or upon the Grantor shall be
addressed to the Grantor’s registered office as set forth herein.     9.7  
Notice of Default

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



15



      The mere expiry of the time limit for performing any of the Secured
Obligations shall serve to put the Grantor in default, without any notice or
demand being required for that purpose.     9.8   No Waiver by Course of
Conduct; Cumulative Remedies         Neither the Collateral Agent nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 9.5 (Amendments in Writing)), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.     9.9   Successors and Assigns  
      This Agreement shall be binding upon the successors and assigns of the
Grantor and shall inure to the benefit of the Collateral Agent and each other
Secured Party and their successors and assigns; provided, however, that the
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent.
    9.10   Power of Attorney         The Grantor hereby grants to the Collateral
Agent and each of its officers, agents, correspondents or mandataries, including
any depositary or Receiver (as hereinafter defined), an irrevocable power of
attorney with full powers of substitution and revocation, to do, make and
execute, for the Grantor and in its name, all such deeds, documents, transfers,
assignments, hypothecs, assurances, consents and things as the Collateral Agent
may deem necessary or appropriate to be done, made or executed by the Grantor to
protect the Collateral Agent’s rights hereunder and/or preserve the Hypothecated
Property and to give effect to all the provisions of this deed and the documents
and other acts, matters and things that the Grantor has agreed to do, make and
execute or that may be required in the exercise of the powers conferred upon the
Collateral Agent by this deed, and in particular, without limiting the
generality of the foregoing, to endorse or transfer all or any part of the
securities, if any, included in the Hypothecated Property over to the Collateral
Agent or its officers, agents, correspondents or mandataries, including any
depositary, so that the Collateral Agent or its officers, agents, correspondents
or mandataries may be registered as sole owners of such

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



16

      securities, and to obtain from any taxation authority at any time, if
deemed useful, any information necessary to allow the Collateral Agent to
determine the amount of the Grantor’s indebtedness to such taxation authorities.
The Grantor also grants to each of such persons holding its power of attorney
the right to use its name whenever they may deem it necessary or appropriate to
do so for the purposes hereof and the Grantor further ratifies and confirms, and
undertakes to ratify and confirm, all acts and actions done or taken by each of
such persons in connection herewith. Notwithstanding anything to the contrary in
this paragraph, the Collateral Agent agrees that it shall not exercise any right
under the power of attorney provided for in this paragraph unless an Event of
Default shall be continuing.     9.11   Indemnification         The Grantor
hereby agrees and undertakes to indemnify the Collateral Agent and the other
Secured Parties and save and hold it harmless from and against any and all
losses, expenses, costs and liabilities (including reasonable legal fees and
disbursements) that the Collateral Agent and the other Secured Parties or any of
its or their agents, mandataries or persons holding its or their power of
attorney may sustain or incur in the exercise of the powers and rights conferred
upon the Collateral Agent hereunder.     9.12   Interpretation        
References herein to gender shall include all genders and the singular shall
include the plural and vice versa, as required by the context.     9.13  
Further Assurances         The Grantor hereby agrees to do, make and execute, at
its own expense, all such deeds, documents and things as may be necessary or
advisable, in the opinion of the Collateral Agent’s legal counsel, to give
effect to the provisions of this deed, including without limiting the generality
of the foregoing, in order that a valid and enforceable hypothec be created and
maintained on any property forming part of the Hypothecated Property as of the
execution of this deed or at any time in the future.     9.14   Divisions and
Titles         The division of this deed into sections, sections and subsections
and the insertion of titles are for ease of reference only and shall not
influence its meaning or construction.

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



17

  9.15   Entire Agreement         This deed, together with the other Loan
Documents, represents the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereto
concerning the Secured Obligations.     9.16   Applicable Law         This deed
shall be governed and construed in accordance with the laws in force in the
Province of Quebec. It must also be interpreted so that any Hypothecated
Property located in another jurisdiction be affected by a valid security under
the applicable law of such other jurisdiction.     9.17   Release of Collateral
    (a)   At the time provided in Section 10.7(b)(i) of the Credit Agreement,
the Collateral shall be released from the Liens hereby and this deed and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and the Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantor. At the request and sole
expense of the Grantor following any such termination, the Collateral Agent
shall deliver to the Grantor any Collateral of the Grantor held by the
Collateral Agent hereunder and execute and deliver to the Grantor, at the sole
expense of the Grantor, such documents as the Grantor shall reasonably request
to evidence such termination.     (b)   If the Collateral Agent shall be
directed or permitted pursuant to Section 10.7(b)(ii) or (iii) of the Credit
Agreement to release any Lien created hereby upon any Collateral (including any
Collateral sold or disposed of by the Grantor in a transaction permitted by the
Credit Agreement), such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, Section 10.7(b)(ii) or (iii) of the Credit Agreement. In connection
therewith but subject to the terms of the Credit Agreement, the Collateral
Agent, at the request and sole expense of the Grantor, shall execute and deliver
to the Grantor, all releases or other documents reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral.     (c)
  At the request and sole expense of the Grantor, the Grantor shall be released
from its obligations hereunder in the event that all the capital stock of the
Grantor shall be so sold or disposed (but only so long as such sale or other
disposition is permitted under the Credit Agreement); provided, however, that
the Grantor shall have delivered to the Collateral Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Grantor in form and substance
reasonably satisfactory to the Collateral Agent stating that such transaction is
in compliance with the Loan Documents.

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



18

  9.18   Reinstatement         The Grantor further agrees that, if any payment
made by any Loan Party or other Person and applied to any of the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by any
Secured Party to such Loan Party or other Person, its estate, trustee, receiver
or any other party, including the Grantor, under any bankruptcy law, provincial
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability shall
be and remain in full force and effect, as fully as if such payment had never
been made or, if prior thereto the Lien granted hereby or other Collateral
securing such liability hereunder shall have been released or terminated, such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior release or termination shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of the
Grantor in respect of the amount of such payment.     9.19   Explanation of
Contract         The Grantor confirms that the Collateral Agent has provided it
with adequate explanations concerning the nature and scope of this deed and that
it has had an opportunity to consult a lawyer, notary or other adviser in
connection therewith.     9.20   Acknowledgement         The Grantor hereby
acknowledges that it has received and taken cognizance of an original executed
copy of the Loan Documents and is familiar with all the provisions thereof.    
9.21   Precedence         Except as limited herein, in the event that any
provisions of this deed contradict, are inconsistent with and are otherwise
incapable of being construed in conjunction with the provisions of the Credit
Agreement or the General Security Agreement, the provisions of the Credit
Agreement or the General Security Agreement, as applicable, shall take
precedence over those contained in this deed. Notwithstanding the foregoing, in
the event that granting of security interest provisions in the Credit Agreement
or the General Security Agreement contradict and are otherwise incapable of
being construed in conjunction with the provisions of this deed, such provisions
of this deed shall take precedence over those contained in the Credit Agreement
or the General Security Agreement.     9.22   Counterparts         This deed may
be executed in any number of counterparts each of which when executed and
delivered is an original but all of which taken together constitute

Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



19

      one and the same instrument; any party may execute this deed by signing
any counterpart of it.     9.23   Language         The parties hereto confirm
that it is their wish that this deed and all documents relating thereto,
including notices, be drawn up in the English language. Les parties aux
présentes confirment leur volonté que cet acte de même que tous documents, y
compris tous avis, s’y rapportant soient rédigés en langue anglaise.

[the remainder of this page is intentionally left blank]
[signature page follows]
Deed of Hypothec – 4278941 Canada Inc. (2008)



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Deed of
Hypothec at the place and as of the date first above written.

                  4278941 CANADA INC.,         as Grantor    
 
           
 
  Per:
Name:   /s/ Denise Imperiale
 
Denise Imperiale    
 
  Title:   Treasurer    

                  BANK OF AMERICA, N.A.,         as Collateral Agent    
 
           
 
  Per:
Name:   /s/ Kevin W. Corcoran
 
Kevin W. Corcoran    
 
  Title:   Vice President    

Deed of Hypothec – 4278941 Canada Inc. (2008)